department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend x y z b dollars dollar amount school city state individual dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your mission is to provide financial incentives to high school graduates in financial need from low- to average-income military enlisted families who are continuing their education at colleges universities and or vocational-technical colleges of their choice you offer an annual scholarship to a qualified student for their studies with the understanding that the applicant will remain in school and in good academic standing during the funding_period the applicant must be a full-time senior high school student of x in y and a son or daughter of active and or retired enlisted military personnel the applicant must exhibit proficiency in overall academics with a minimum gpa the applicant shall also letter catalog number 58263t possess excellent character including work ethic honesty and integrity applicants must have the endorsement of their guidance counselor on their application attesting they are qualified for the scholarship program your selection committee members shall initially consist of descendants of z and their spouses relatives of your officers directors or selection committee members will not be eligible to receive a grant each year you will award a scholarship to one applicant the amount of the full scholarship will be a maximum of b dollars and may be used exclusively for tuition at a post-secondary educational institutions as described in sec_170 of the code provided the recipient continues to maintain their eligibility and enrollment scholarship selection is based on academic achievement character demonstrated interest in the community statement of goals an essay personal interview and letters of reference once the scholarship is awarded the recipient will submit to you his or her course schedule with the cost of the programs you will submit payment directly to the institution and not to the student it will be the responsibility of the student to submit all college information and any other requested information necessary to verify continued enrollment the college shall send an official transcript of grades and courses directly to you each semester before any amounts of scholarship monies are paid you will maintain case history records of grants including the recipient's name address amount and purpose of the grant manner of selection a copy of the application and application materials transcripts and confirmation that no relationship exists with your officers directors selection committee members or donors should you learn of a misuse of funds by the grant recipient you will investigate the alleged misuse and confirm whether or not such misuse occurred you will withhold the delivery of any additional funding pending the outcome of any investigation if the alleged misuse of funds is confirmed you will seek to recover the misused funds from the grant recipient and terminate the grant recipient’s award basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
